Shepley, C. J.,
orally.—The defendants’ counsel contends that the offence, charged against them, was not cognizable before the grand jury of the District Court, and also, that because only one of them had been bound over to that court, the indictment was unauthorized and void as to both.
The fact thus stated is admitted to be true. The form of *41a recognizance is of no consequence, except as to the liability of the conusors, in an action upon it. It cannot take away the right of the grand jury to inquire freely into all offences. The objection is untenable.
Webster, for the defendants.
Coburn, County Att’y, for the State.
Note.—The prosecuting officer afterwards entered a nol. pros, as to the defendant who had neither recognized or been committed; and the action was continued for the trial of the other.
For matters which can be tried in this court alone, the grand jury of the District Court cannot indict, unless the accused has been committed, or bound over. Stat. 1842, chap. 27, sect. 1. The indictment was therefore unauthorized, as to that defendant who had neither been recognized or committed, and he must be discharged, but that irregularity cannot impair the validity of the indictment as to the defendant who was under recogniz anee.